Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 2, 3 each recites a bottom plate of the first and second gussets, respectively.  However, it is unclear to which “a bottom plate” of a gusset the claims referred to, as the written description is not specific regarding any “bottom plate” and with applicant’s drawings it is not clear to what feature/structure of each gusset is consider as “a bottom plate”.
	
3.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

4.	Claims 14 and 15 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  They are not directed to the basketball hoop of claim 11 which they are dependent from.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.	Claim(s) 1, 5, 9-12, 14, 16, 17 and 19 s/are rejected under 35 U.S.C. 102(a)(1) as being anticipated Johnson US 5,628,507 (“Johnson”).
	As per claim 1, Johnson discloses A Basketball Article (a basketball protector)(Figs. 1-7; 1:46-67 and 2:20-3:43), comprising: 
	a hoop shelf (top portion 7) having a shelf top (Fig. 5), a shelf bottom (the bottom portion of top portion)(Fig. 7), a shelf front and a shelf rear (rear and front of the portion 7)(Figs. 1-4 and 7; 2:20+); the shelf front directly across from the notch); 
	a first gusset (right side flange 17)(Figs. 1-5 and 7; 2:25+) ; 
	and a second gusset (left flange 17) , wherein the first gusset and the second gusset are configure to be securely associated with the shelf bottom to be located proximate the shelf rear (Figs. 1-5 and 7; 2:25+), wherein the first gusset and the second gusset are configured to define a gusset cavity located between the first gusset and the second gusset (the flanges 17 forming a cavity to place the basketball device upon support bracket 2 of the standard basketball goal)(Figs. 1, 5, and 7; 2:64+).
	With respect to the device as A Basketball Training Article as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	As per claim 5, with respect to wherein the hoop shelf defines a shelf cavity which extends inwardly from the shelf front toward the shelf rear, to the best of his understanding the examiner construed “shelf cavity” is the placement of the shelf upon a standard hoop, which is shown in Johnson’s Figs. 2 and 5; see also Fig. 7 as the underside of the protector as to be placed upon standard hoop. 
	Note: the examiner construed Johnson’s device as a shelf cavity according to applicant’s arguments, with regard to the definition of “a cavity” as “an unfilled space” (remarks page 3).  Accordingly, the space between gussets 17 construed as “a shelf cavity”.   
	As per claim 9, with respect to wherein the Basketball Article is configured to associate with a basketball hoop having a basketball hoop rim and a basketball hoop mounting structure, wherein when the Basketball Article is associated with the basketball hoop the basketball hoop rim is disposed within the shelf cavity and the basketball hoop mounting structure is disposed within the gusset cavity, note Figs. 1-4 in conjunction to 2:20-3:1 as the protector is placed upon a standard goal is associate with the hoop (6) and mounting structure (support bracket 2).  Once again, the examiner construed the “cavity” according to applicant’s arguments/definition as “an unfilled space” therebetween.  
	As per claim 10, with respect to wherein the hoop shelf includes a shelf width which is sized to extend beyond the sides of the basketball hoop rim, note Figs. 2, 3 and 5, 6 and 7, as the basketball article placed upon the hoop, it extended beyond the hoop 6. 
	As per claim 11, Johnson discloses A Basketball Hoop, comprising: a basketball hoop rim and a basketball hoop mounting structure (standard basketball goal includes standard hoop 6)(2:20-25 and Figs. 1-4); and a Basketball Article, wherein the Basketball Article includes, a hoop shelf (top portion 7) having a shelf top (Fig. 5), a shelf bottom (the bottom portion of top portion)(Fig. 7), a shelf front and a shelf rear (rear and front of the portion 7)(Figs. 1-4 and 7; 2:20+); the shelf front directly across from the notch); 
	a first gusset (right side flange 17)(Figs. 1-5 and 7; 2:25+) ; 
	and a second gusset (left flange 17) , wherein the first gusset and the second gusset are configured to be securely associated with the shelf bottom to be located proximate the shelf rear (Figs. 1-5 and 7; 2:25+), wherein the first gusset and the second gusset are configured to define a gusset cavity located between the first gusset and the second gusset (the flanges 17 forming a cavity to place the basketball device upon support bracket 2 of the standard basketball goal)(Figs. 1, 5, and 7; 2:64+).
	With respect to the device as A Basketball Training Article as recite in the preamble, it is noted that A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to wherein the hoop shelf defines a shelf cavity, to the best of his understanding the examiner construed “shelf cavity” is the placement of the shelf upon a standard hoop, which is shown in Johnson’s Figs. 2 and 5; see also Fig. 7 as the underside of the protector as to be placed upon standard hoop. 
	As per claim 12, with respect to wherein the Basketball Article is configured to associate with the Basketball Hoop, wherein when the Basketball Article is associated with the Basketball Hoop the basketball hoop rim is disposed within the shelf cavity and the basketball hoop mounting structure is disposed within the gusset cavity, note Figs. 1-4 in conjunction to 2:20-3:1 as the protector is placed upon a standard goal is associate with the hoop (6) and mounting structure (support bracket 2).  Once again, the examiner construed the “cavity” according to applicant’s arguments/definition as “an unfilled space” therebetween.  
	As per claim 14, with respect to wherein the shelf cavity extends inwardly from the shelf front toward the shelf rear, to the best of his understanding the examiner construed “shelf cavity” is the placement of the shelf upon a standard hoop, which is shown in Johnson’s Figs. 2 and 5; see also Fig. 7 as the underside of the protector as to be placed upon standard hoop. 
	As per claim 16, Johnson discloses A Basketball Backboard, comprising: a backboard front, a backboard top, a backboard bottom and a backboard rear (standard basketball goal includes standard hoop 6)(2:20-25 and Figs. 1-4); and a Basketball Article, wherein the Basketball Article includes, a hoop shelf (top portion 7) having a shelf top (Fig. 5), a shelf bottom (the bottom portion of top portion)(Fig. 7), a shelf front and a shelf rear (rear and front of the portion 7)(Figs. 1-4 and 7; 2:20+); the shelf front directly across from the notch); 
	a first gusset (right side flange 17)(Figs. 1-5 and 7; 2:25+) ; 
	and a second gusset (left flange 17) , wherein the first gusset and the second gusset are configured to be securely associated with the shelf bottom to be located proximate the shelf rear (Figs. 1-5 and 7; 2:25+), wherein the first gusset and the second gusset are configured to define a gusset cavity located between the first gusset and the second gusset (the flanges 17 forming a cavity to place the basketball device upon support bracket 2 of the standard basketball goal)(Figs. 1, 5, and 7; 2:64+).
	With respect to the device as A Basketball Training Article as recite in the preamble, it is noted that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
	With respect to wherein the hoop shelf defines a shelf cavity, to the best of his understanding the examiner construed “shelf cavity” is the placement of the shelf upon a standard hoop, which is shown in Johnson’s Figs. 2 and 5; see also Fig. 7 as the underside of the protector as to be placed upon standard hoop. 
	As per claim 17, with respect to wherein the Basketball Article is configured to associate with a Basketball Hoop having a basketball hoop rim and a basketball hoop mounting structure, wherein when the Basketball Article is associated with the Basketball Hoop the basketball hoop rim is disposed within the shelf cavity and the basketball hoop mounting structure is disposed within the gusset cavity, note Figs. 1-4 in conjunction to 2:20-3:1 as the protector is placed upon a standard goal is associate with the hoop (6) and mounting structure (support bracket 2).  Once again, the examiner construed the “cavity” according to applicant’s arguments/definition as “an unfilled space” therebetween.    
	As per claim 19, with respect to wherein the shelf cavity extends inwardly from the shelf front toward the shelf rear, to the best of his understanding the examiner construed “shelf cavity” is the placement of the shelf upon a standard hoop, which is shown in Johnson’s Figs. 2 and 5; see also Fig. 7 as the underside of the protector as to be placed upon standard hoop. 

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Booker et al US 5,881,583 (“Booker”).
	As per claims 2, 3, with respect to wherein first gusset includes a first gusset top plate, a first gusset bottom plate and a first gusset rear plate (claim 2), with respect to wherein second gusset includes a second gusset top plate, a second gusset bottom plate and a second gusset rear plate (claim 3), Johnson discloses the use of a flange 22  upon gusset 17 in Fig. 7 and 3:26-36 for purposes of securing the device onto a basketball goal.
	Although, Johnson is not specific regarding such securing means are including a first gusset rear plate and wherein second gusset includes a second gusset top plate, a second gusset bottom plate and a second gusset rear plate, Booker discloses a first gusset rear plate and wherein second gusset includes a second gusset top plate, a second gusset bottom plate and a second gusset rear plate (coupling member 22 comprising and L-shape members 24)(Figs. 1-4; 3:54-4:22).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Johnson’s gussets to includes a first gusset rear plate and wherein second gusset includes a second gusset top plate, a second gusset bottom plate and a second gusset rear plate as taught/suggested by Booker for the reason that a skilled artisan would have been motivated in combining prior art elements according to known methods to yield predictable results forming a Basketball Article configure to safely and securely placed upon a basketball goal and yet easily removed therefrom.  
11.	Claims 4, 13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 11 and 16 above, and further in view of by Cahill US 2005/0153796 (“Cahill”).
	As per claims 4, 13, 18, Johnson is not specific regarding wherein the Basketball Article defines a handle cavity having a threaded portion, wherein the threaded portion is configured to threadingly engage with a threaded portion of a common broom/mop handle.
	However in a similar field of devices Cahill discloses wherein a Basketball Training Article defines a handle cavity having a threaded portion, wherein the threaded portion is configured to threadingly engage with a threaded portion of a common broom/mop handle (arm 14 includes threaded receiving structure 38 to receive rod 48 to place or remove the basketball training device 10 from a basketball hoop 40)(Figs. 1, 3 and 7; pars. [0023], [0025], [0027] and [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Johnson’s Basketball Article to defines a handle cavity having a threaded portion, wherein the threaded portion is configured to threadingly engage with a threaded portion of a common broom/mop handle as taught by Cahill for the reason that a skilled artisan would have been motivated by Cahill teachings and suggestions to use such means to easily and securely place and remove the Basketball Article from a standard basketball goal. 
12.	Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claims 1, 11 and 16 above and further in view of Okerlin et al D400,621 (“Okerlin”).
	As per claim 6, Johnson is not specific regarding wherein the shelf cavity is shaped like a half circle.  
	However, in a similar filed of placing articles upon basketball goals, Okerlin discloses a shelf cavity is shaped like a half circle (Figs. 1, 1, 5 and 8).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnson’s the shelf cavity is shaped like a half circle as taught by Okerlin for the reason that a skilled artisan would have been motivated by Okerlin’s teachings to form a shelf cavity shaped like a half circle that is fully capable to be placed upon a conventional basketball goal in a firm and secure manner while in use.  
	In addition, as previously stated, it is note that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	The shape of the shelf/shelf cavity as a circular, or a half a circular would have not changed the nature of the device as suitable as basketball training article.
	As per claim 15, Johnson is not specific regarding wherein the shelf cavity is shaped like a half circle and has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches.
	With respect to the cavity as half circle, Okerlin discloses a shelf cavity is shaped like a half circle (Figs. 1, 1, 5 and 8).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnson’s the shelf cavity is shaped like a half circle as taught by Okerlin for the reason that a skilled artisan would have been motivated by Okerlin’s teachings to form a shelf cavity shaped like a half circle that is fully capable to be placed upon a conventional basketball goal in a firm and secure manner while in use.  
	In addition, as previously stated, it is note that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.
	with respect to wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches, although Johnson is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	A skilled artisan would have appreciated that such size would have been obvious as discovering the optimum size that is suitable to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.





	As per claim 20, Johnson is not specific regarding wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches.
	With respect to the cavity as half circle, Okerlin discloses a shelf cavity is shaped like a half circle (Figs. 1, 1, 5 and 8).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Johnson’s the shelf cavity is shaped like a half circle as taught by Okerlin for the reason that a skilled artisan would have been motivated by Okerlin’s teachings to form a shelf cavity shaped like a half circle that is fully capable to be placed upon a conventional basketball goal in a firm and secure manner while in use.  
	In addition, as previously stated, it is note that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.
	with respect to wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches, although Johnson is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	A skilled artisan would have appreciated that such size would have been obvious as discovering the optimum size that is suitable to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.
13.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson.
	As per claim 7, with respect to wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches, although Johnson is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	A skilled artisan would have appreciated that such size would have been obvious as discovering the optimum size that is suitable to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.
14.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson as applied to claim 1 above, and further in view of Nallamothu 10,086,248 (“Nallamothu”).
	As per claim 8, Johnson is not specific regarding further comprising at least one of a hoop shelf dampening structure, a first gusset dampening structure and a second gusset dampening structure.
	However, the use of dampening structure is well known as taught by Nallamothu in Fig. 5 and 4:37-51” Additionally, with respect to any embodiment, all of the basketball hoop attachment mechanism 44, or one or more portions of the basketball hoop attachment mechanism 44 may be coated or lined with a foam material, a rubber material, or another elastic based material”.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Johnson’s device further comprising at least one of a hoop shelf dampening structure, a first gusset dampening structure and a second gusset dampening structure as taught by Nallamothu for the reason that a skilled artisan would have been motivated to use any suitable material that is durable enough if forming a Basketball Article.  The use of dampening structure within Johnson would have been obvious to utilize in particular as the device is configure to protect the structure of a standard basketball.
	With regard to Nallamothu’s foam, rubber, elastic material has been dampening structure, the examiner construed the use of such materials as dampening structure according to applicant’s original disclosure.
	In at least par. [0026] applicant states “dampening structure 166 are constructed from a resilient material (such as for example, foam rubber) to absorb impact between the basketball backboard 102/basketball hoop mounting structure 118 and the basketball training article 100.”
	Accordingly, Nallamothu’s foam, rubber, elastic material/s is such dampening structure as claimed.

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
16.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
17.	Claim(s) 1-3, 5, 9, 11, 12, 14, 16, 17, and 19  is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Fouts et al US 5,738,600 (“Fouts”)or, in the alternative, under 35 U.S.C. 103 as obvious over Fouts in view of Zamski et al US 2008/0200286 (“Zamski”).
	As per claim 1, Fouts discloses A Basketball Training Article (basketball shooting apparatus 10)(Figs. 1-6; 2:3-3:31 and 4:7-6:5), comprising: 
	a hoop shelf having a shelf top, a shelf bottom, a shelf front and a shelf rear (base 12 with top and bottom, front side 13 and rear side 15)(Figs. 2-4 and 6; 4:11-20); 
	a first gusset; and a second gusset (hook members 14 with hooks ends 16) , wherein the first gusset and the second gusset are configured to be securely associated with the shelf bottom to be located proximate the shelf rear (the hooks 14 are extending downward from the rear side 15)(Figs. 3 and 4; 4:20+), wherein the first gusset and the second gusset are configured to define a gusset cavity located between the first gusset and the second gusset (Figs. 4 and 6).
	With respect to the locations of the gussets (i.e. hooks 14/16), the examiner construed the location of the hooks to extend from the rear surface of base 12 as set forth above.  However, if there is a doubt regarding such interpretation, and in the hope of expedite prosecution it is noted that the use of gusset at a rear portion of a shelf at the bottom thereof is well known as taught by Zamski (such as pins 206 in Fig. D and [0033]; and/or pins 252 in Fig. E ([0034]).
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fouts’ gussets at such location as taught by Zamski for the reason that a skilled artisan would have been motivated in use of known technique to improve similar devices in the same way to obtain the predictable results forming a basketball training device configure to be connected to a basketball goal via any known mechanical fastening means to allow a firm and safe connection in use yet allow an easy disconnection therefrom.
	Furthermore, it is noted that it has been held that claims which read on the prior art except with regard to the position of the elements were held unpatentable because shifting the position of the elements would not have modified the operation of the device; see In re  Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950); 
	The location of the gussets would have been merely a matter of obvious engineering choice that would have not changed the nature of the device to be firmly and securely connected to a basketball goal utilizing the gussets.      
	As per claim 2, with respect to wherein the first gusset includes a first gusset top plate, a first gusset bottom plate and a first gusset rear plate, construed as the top bottom portions of hooks 14 and the hook 16 (as rear plate)/or the connection of the hook 14 to base 12 in Figs. 3, 4, and 6 of right hook 14; also construed as any top-bottom-rear faces of right pins 206 and/or 252 of Zamski in Figs. D and E.
	As per claim 3, with respect to wherein the second gusset includes a second gusset top plate, a second gusset bottom plate and a second gusset rear plate, construed as the top bottom portions of hooks 14 and the hook 16 (as rear plate)/or the connection of the hook 14 to base 12 in Figs. 3, 4, and 6 of left hook 14; also construed as any top-bottom-rear faces of left pins 206 and/or 252 of Zamski in Figs. D and E.
	As per claim 5, Fouts discloses wherein the hoop shelf (base 12) defines a shelf cavity which extends inwardly from the shelf front toward the shelf rear (Figs. 2-4 and 6; note also 4:61-5:17 as the device position upon a conventional hoop 48 via the cavity thereof).
	Note: the examiner construed Fouts’ device as a shelf cavity according to applicant’s arguments, with regard to the definition of “a cavity” as “an unfilled space” (remarks page 3).  Accordingly, the space between gussets 14/16 construed as “a shelf cavity”.   
	As per claim 9, with respect to wherein the Basketball Training Article is configured to associate with a basketball hoop having a basketball hoop rim and a basketball hoop mounting structure, wherein when the Basketball Training Article is associated with the basketball hoop the basketball hoop rim is disposed within the shelf cavity and the basketball hoop mounting structure is disposed within the gusset cavity, note Fouts’ Figs. 1, 2 and 6 in conjunction to 4:61-5:17 as the apparatus 10, with base/shelf 12, is placed upon a conventional hoop 48, to include such cavity between hooks 14/16(e.g. Fig. 3).  Once again, the examiner construed the “cavity” according to applicant’s arguments/definition as “an unfilled space” therebetween.    
	As per claim 11, since the claim’s limitations are very similar to claim 1, with respect to the basketball training article, the examiner states that claim 11, basketball training article, is rejected over Fouts/ Zamski for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.  
	Fouts discloses a basketball hoop rim (48)(Figs. 1, 2 and 6) and a basketball hoop mounting structure (bracket 46)(Figs. 1, 2 and 6; 4:61+). 
	As per claim 12, with respect to wherein the Basketball Training Article is configured to associate with the Basketball Hoop, wherein when the Basketball Training Article is associated with the Basketball Hoop the basketball hoop rim is disposed within the shelf cavity and the basketball hoop mounting structure is disposed within the gusset cavity, note Fouts’ Figs. 1, 2 and 6 in conjunction to 4:61-5:17 as the apparatus 10, with base/shelf 12, is placed upon a conventional hoop 48, to include such cavity between hooks 14/16(e.g. Fig. 3).  Once again, the examiner construed the “cavity” according to applicant’s arguments/definition as “an unfilled space” therebetween.    
	As per claim 14, Fouts discloses wherein the shelf cavity extends inwardly from the shelf front toward the shelf rear (Figs. 3, 4, and 6).
	As per claim 16, since the claim’s limitations are very similar to claim 1, with respect to the basketball training article, the examiner states that claim 11, basketball training article, is rejected over Fouts/ Zamski for the same reasons discussed above with respect to claim 1. It is important to note that such statement by the examiner is not merely to “ignore” the claim’s limitations; rather, the examiner attempts to simplify the above rejection, and not “paste and copy” similar limitations, thus to create unnecessary 
lengthy Office action.  
	Fouts discloses a backboard front, a backboard top, a backboard bottom and a backboard rear (backboard 44)(Figs. 1 and 2; 5:5+).
	As per claim 17, with respect to wherein the Basketball Training Article is configured to associate with a Basketball Hoop having a basketball hoop rim and a basketball hoop mounting structure, wherein when the Basketball Training Article is associated with the Basketball Hoop the basketball hoop rim is disposed within the shelf cavity and the basketball hoop mounting structure is disposed within the gusset cavity, note Fouts’ Figs. 1, 2 and 6 in conjunction to 4:61-5:17 as the apparatus 10, with base/shelf 12, is placed upon a conventional hoop 48, to include such cavity between hooks 14/16(e.g. Fig. 3). Once again, the examiner construed the “cavity” according to applicant’s arguments/definition as “an unfilled space” therebetween.    
	As per claim 19, Fouts discloses wherein the shelf cavity extends inwardly from the shelf front toward the shelf rear (Figs. 3, 4 and 6).
	
Claim Rejections - 35 USC § 103
18.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
19.	Claims 4, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouts/ Zamski as applied to claims 1, 11 and 16 above, and further in view of Cahill US 2005/0153796 (“Cahill”).
	As per claims 4, 13, 18, Fouts/ Zamski is not specific regarding wherein the Basketball Article defines a handle cavity having a threaded portion, wherein the threaded portion is configured to threadingly engage with a threaded portion of a common broom/mop handle.
	However in a similar field of devices Cahill discloses wherein a Basketball Training Article defines a handle cavity having a threaded portion, wherein the threaded portion is configured to threadingly engage with a threaded portion of a common broom/mop handle (arm 14 includes threaded receiving structure 38 to receive rod 48 to place or remove the basketball training device 10 from a basketball hoop 40)(Figs. 1, 3 and 7; pars. [0023], [0025], [0027] and [0028]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Fouts’ Basketball Article to defines a handle cavity having a threaded portion, wherein the threaded portion is configured to threadingly engage with a threaded portion of a common broom/mop handle as taught by Cahill for the reason that a skilled artisan would have been motivated by Cahill teachings and suggestions to use such means to easily and securely place and remove the Basketball Article from a standard basketball goal. 
20.	Claims 6, 15 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouts/ Zamski as applied to claims 1, 11 and 16 above and further in view of Okerlin et al D400,621 (“Okerlin”).
	As per claim 6, Fouts/ Zamski is not specific regarding wherein the shelf cavity is shaped like a half circle.  
	However, in a similar filed of placing articles upon basketball goals, Okerlin discloses a shelf cavity is shaped like a half circle (Figs. 1, 1, 5 and 8).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fouts/ Zamski’s shelf cavity is shaped like a half circle as taught by Okerlin for the reason that a skilled artisan would have been motivated by Okerlin’s teachings to form a shelf cavity shaped like a half circle that is fully capable to be placed upon a conventional basketball goal in a firm and secure manner while in use.  
	In addition, as previously stated, it is note that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.  See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1976).
	The shape of the shelf/shelf cavity as a circular, or a half a circular would have not changed the nature of the device as suitable as basketball training article.
	As per claim 15, Fouts/ Zamski is not specific regarding wherein the shelf cavity is shaped like a half circle and has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches.
	With respect to the cavity as half circle, Okerlin discloses a shelf cavity is shaped like a half circle (Figs. 1, 1, 5 and 8).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fouts/ Zamski’s shelf cavity is shaped like a half circle as taught by Okerlin for the reason that a skilled artisan would have been motivated by Okerlin’s teachings to form a shelf cavity shaped like a half circle that is fully capable to be placed upon a conventional basketball goal in a firm and secure manner while in use.  
	In addition, as previously stated, it is note that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.
	With respect to wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches, although Fouts/ Zamski is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	A skilled artisan would have appreciated that such size would have been obvious as discovering the optimum size that is suitable to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.


	As per claim 20, Fouts/ Zamski is not specific regarding wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches.
	With respect to the cavity as half circle, Okerlin discloses a shelf cavity is shaped like a half circle (Figs. 1, 1, 5 and 8).  
	Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form Fouts/ Zamski’s shelf cavity is shaped like a half circle as taught by Okerlin for the reason that a skilled artisan would have been motivated by Okerlin’s teachings to form a shelf cavity shaped like a half circle that is fully capable to be placed upon a conventional basketball goal in a firm and secure manner while in use.  
	In addition, as previously stated, it is note that it has been held that the particular configuration of the object is nothing more than one of numerous configurations a person of ordinary skill in the art would find obvious as a matter of users preference or design choice.
	with respect to wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches, although Fouts/ Zamski is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	A skilled artisan would have appreciated that such size would have been obvious as discovering the optimum size that is suitable to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.
21.	Claims 7 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouts/ Zamski.
	As per claim 7, with respect to wherein the shelf cavity has a shelf cavity circumference which ranges between approximately 18 inches and approximately 18.25 inches, although Fouts is not specific regarding such dimensions, it is noted that it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	A skilled artisan would have appreciated that such size would have been obvious as discovering the optimum size that is suitable to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.
	As per claim 10, with respect to wherein the hoop shelf includes a shelf width which is sized to extend beyond the sides of the basketball hoop rim, although Fouts is not specific regarding such size, as discussed above with respect to claim 7, it has been held that it is not inventive to discover the optimum or workable ranges by routine experimentation.
	Accordingly, such size of the shelf would have been obvious for the same reasons discussed above, thus to be place upon a conventional basketball hoop (which is about 18 inches) in a firm and secure manner while in use of practice shooting.
22.	Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fouts/ Zamski as applied to claim 1 above, and further in view of Nallamothu 10,086,248 (“Nallamothu”).
	As per claim 8, Fouts/ Zamski is not specific regarding further comprising at least one of a hoop shelf dampening structure, a first gusset dampening structure and a second gusset dampening structure.
	However, the use of dampening structure is well known as taught by Nallamothu in Fig. 5 and 4:37-51” Additionally, with respect to any embodiment, all of the basketball hoop attachment mechanism 44, or one or more portions of the basketball hoop attachment mechanism 44 may be coated or lined with a foam material, a rubber material, or another elastic based material”.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form Fouts’ device further comprising at least one of a hoop shelf dampening structure, a first gusset dampening structure and a second gusset dampening structure as taught by Nallamothu for the reason that a skilled artisan would have been motivated to use any suitable material that is durable enough if forming a Basketball Article.  The use of dampening structure within Johnson would have been obvious to utilize in particular as the device is configure to protect the structure of a standard basketball.
	With regard to Nallamothu’s foam, rubber, elastic material has been dampening structure, the examiner construed the use of such materials as dampening structure according to applicant’s original disclosure.
	In at least par. [0026] applicant states “dampening structure 166 are constructed from a resilient material (such as for example, foam rubber) to absorb impact between the basketball backboard 102/basketball hoop mounting structure 118 and the basketball training article 100.” Accordingly, Nallamothu’s foam, rubber, elastic material/s is such dampening structure as claimed.
	Furthermore, it is well known to use such “dampening/protecting” means while placing a basketball training device upon a conventional hoop as taught by Fouts (such as resilient pad 55; Fig. 6 and 5:1+).  Thus, the use of such dampening means within Fouts would have been obvious as suggested by Fouts.   
Response to Arguments
23.	Applicant's arguments filed 3/21/2022 with respect to claims 1, 11 and 16 under 35 USC 102 have been fully considered but they are not persuasive.
	Applicant merely stated that Johnson device is not as his device, without distinctly pointing out what structure is lacking from the device of Johnson.
	As applicant cited the claim (again without clearly arguing, showing, how such structure is not taught by Johnson) and stated that he/they can be their own lexicographer (remarks pages 2 and 3) and broadly interpreted “a shelf cavity” as “an unfilled space with a mass especially”.  Accordingly, the examiner construed Johnson’s device as a shelf cavity according to applicant’s arguments as the space between gussets 17 construed as “a shelf cavity” as shown in Figs. 1-5. Thus, the examiner maintains his position that Johnson’s structure anticipated the claimed structure as set forth above.      
	Furthermore, the applicant argues that they can be their own lexicographer in the use of the term “cavity”, we interpret the term very broadly and assume that gusset cavity, handle cavity as well as shelf cavity can all define a cavity in the broadest term.
As to claim 10, lack of antecedent basis to “the sides of the basketball hoop rim” was noted but it is recognized that the basketball hoop rim is not positively claimed.
	Also, applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, with respect to the combination Fouts/ Zamski and other cited refences as set forth above.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ARIE KLAYMAN whose telephone number is (571)270-7131. The examiner can normally be reached Monday-Friday; 7:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A.K/Examiner, Art Unit 3711                                                                                      5/11/2022 

/Melba Bumgarner/Supervisory Patent Examiner, Art Unit 3711